Exhibit 10.1

EXECUTION VERSION

 

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE. EACH UCC
MEMBER’S VOTE ON THE PLANS SHALL NOT BE SOLICITED UNTIL SUCH MEMBER HAS RECEIVED
THE DISCLOSURE STATEMENTS AND RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY
COURT.

RESTRUCTURING SUPPORT AND SETTLEMENT AGREEMENT

This Restructuring Support and Settlement Agreement dated as of June 22, 2016
(as amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among: (i) subject to Section 14 hereof, Caesars Entertainment
Operating Company, Inc. (“CEOC”), on behalf of itself and each of the debtors in
the Chapter 11 Cases (collectively, the “Company”), (ii) Caesars Entertainment
Corporation (“CEC,” and together with the Company, the “Caesars Parties”), and
(iii) the statutory unsecured claimholders’ committee appointed in the Chapter
11 Cases (as defined below) (the “UCC” and together with the Caesars Parties,
each referred to as a “Party” and collectively referred to as the “Parties”).
All capitalized terms not defined herein shall have the meanings ascribed to
them in the CEOC Plan (as defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives engaged
in arm’s-length, good-faith negotiations regarding a potential restructuring of
the Company’s funded indebtedness and other obligations pursuant to the proposed
CEOC Plan (a copy of which is annexed hereto as Exhibit A) resulting in the
terms and conditions of this Agreement and the terms and conditions set forth in
the CEOC Plan (the “Restructuring”) (which proposed plan is expressly
incorporated by reference herein and made a part of this Agreement as if fully
set forth herein (as such proposed plan may be modified in accordance with
Section 12 hereof));

WHEREAS, the Restructuring will be implemented through the Plans; and

WHEREAS, the Restructuring settles the known and unknown potential and actual
claims against the Company and its non-debtor affiliates on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the receipt and sufficiency of which each of the
Parties hereby acknowledges, each Party, intending to be legally bound hereby,
agrees as follows:

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions:

“105 Injunction Order” means an order of the Bankruptcy Court or any other court
of competent jurisdiction temporarily enjoining all or some of the Caesars
Cases.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person (whether now or
hereinafter in existence) which directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise or through
intermediaries) of such Person.

“Agreement” has the meaning set forth in the preamble hereof.

“Alternative Proposal” means any plan of reorganization or liquidation,
proposal, offer, transaction, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of material assets or equity interests or restructuring (other
than the Restructuring) involving CEC or the Company and its controlled
subsidiaries.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois or, as applicable, any other court in which a bankruptcy
case commenced by or against CEC may be pending.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et al., Case No. 10004-VCG (Del. Ch.),
(b) Trilogy Portfolio Company LLC, et al. v. Caesars Entertainment Corporation
and Caesars Entertainment Operating Company, Inc., No. 14-cv-7091 (S.D.N.Y.),
(c) Frederick Barton Danner v. Caesars Entertainment Corporation and Caesars
Entertainment Operating Company, Inc., No. 14-cv-7973 (S.D.N.Y.), (d) BOKF,
N.A., solely in its capacity as successor Indenture Trustee for the 12.75%
Second-Priority Senior Secured Notes due 2018 v. Caesars Entertainment
Corporation, Case No. 15-cv-01561 (S.D.N.Y.), (e) UMB Bank, N.A. solely in its
capacity as Indenture Trustee under those certain indentures, dated as of
June 10, 2009, governing Caesars Entertainment Operating Company, Inc.’s 11.25%
Notes due 2017; dated as of February 14, 2012, governing Caesars Entertainment
Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020; dated August 22,
2012, governing Caesars Entertainment Operating Company. Inc.’s 9% Senior
Secured Notes due 2020; dated February 15, 2013, governing Caesars Entertainment
Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v. Caesars
Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.), (f) Wilmington
Trust, N.A., solely in its capacity as successor Indenture Trustee for the
10.75% Notes due 2016 v. Caesars Entertainment Corporation, Case No. 15-cv-08280
(S.D.N.Y.), and (g) all claims in, and causes of action relating to, the Caesars
Cases otherwise described in clauses (a)–(f) above.

“Caesars Parties” has the meaning set forth in the preamble hereof.

 

2



--------------------------------------------------------------------------------

“CEC” has the meaning set forth in the preamble hereof.

“CEC Bankruptcy Event” means the filing against CEC of an involuntary bankruptcy
petition.

“CEC Chapter 11 Case” means, if applicable, a voluntary chapter 11 case filed by
CEC or a chapter 11 case commenced by CEC following a CEC Bankruptcy Event.

“CEC Confirmation Order” means, if applicable, entry by the Bankruptcy Court of
an order confirming a CEC Plan that is consistent with this Agreement and the
CEOC Plan and acceptable to the UCC, the Company, and CEC.

“CEC Disclosure Statement” means, if applicable, CEC’s disclosure statement,
including any exhibits, appendices, related documents, ballots, and procedures
related to the solicitation of votes to accept or reject a CEC Plan, in each
case, as amended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, in respect of a CEC Plan and that is prepared
and distributed in accordance with, among other things, sections 1125, 1126(b),
and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be substantially
consistent with this Agreement and the CEOC Plan and acceptable to the UCC, the
Company, and CEC.

“CEC Plan” means, if applicable, a chapter 11 plan of reorganization for CEC
through which the Restructuring may be effected (as amended, supplemented, or
otherwise modified from time to time), and which must be consistent with this
Agreement and the CEOC Plan and acceptable to the UCC, the Company, and CEC.

“CEC Termination Event” has the meaning set forth in Section 8 hereof.

“CEOC” has the meaning set forth in the preamble hereof.

“CEOC Confirmation Order” means the entry by the Bankruptcy Court of an order
confirming the CEOC Plan that is consistent with this Agreement and the CEOC
Plan and acceptable to the UCC, CEC and the Company.

“CEOC Disclosure Statement” means the Company’s disclosure statement for the
CEOC Plan, as approved by the Bankruptcy Court, including any exhibits,
appendices, related documents, ballots, and procedures related to the
solicitation of votes to accept or reject the CEOC Plan, in each case, as
amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, in respect of the CEOC Plan and that is prepared and
distributed in accordance with, among other things, sections 1125, 1126(b), and
1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be substantially
consistent with this Agreement, not adverse to the claimholders whose
distributions are set forth in the CEOC Plan, and acceptable to the UCC, the
Company, and CEC.

“CEOC Plan” means the joint chapter 11 plan of reorganization for the Company in
the form attached hereto as Exhibit A, together with any and all amendments or
modifications thereto that are (a) in form and substance consistent with this
Agreement, (b) not adverse to the claimholders whose distributions are set forth
in the CEOC Plan, and (c) acceptable to the UCC, CEC and the Company.

 

3



--------------------------------------------------------------------------------

“Chapter 11 Cases” means the voluntary chapter 11 cases titled Caesars
Entertainment Operating Company, Inc., et al., Case No. 15-01145 (Bankr. N.D.
Ill.).

“Claim” means all claims held by a party on account of indebtedness issued by
CEOC pursuant to the Credit Agreement, the First Lien Indentures, the Second
Lien Indentures, or the Unsecured Indentures, or any other claim (as that term
is defined by section 101(5) of the Bankruptcy Code) against the Company.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 7 hereof.

“Confirmation Orders” means the CEOC Confirmation Order and the CEC Confirmation
Order.

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of July 25, 2014, among CEC, CEOC, as borrower, the lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent.

“Definitive Documentation” means the Plans, Disclosure Statements, the
Confirmation Orders, and any court filings in (a) the Chapter 11 Cases or (b) a
CEC Chapter 11 Case, and any other documents or exhibits related to or
contemplated in the foregoing (but not, for the avoidance of doubt, any
professional retention motions or applications), that could be reasonably
expected to affect the interests of holders of Unsecured Claims, in their
capacities as such.

“Disclosure Statements” means the CEOC Disclosure Statement and, if and when
applicable, the CEC Disclosure Statement.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plans, as applicable, have been satisfied or are expressly
waived in accordance with the terms thereof, as the case may be, and on which
the Restructuring and the other transactions to occur on the Effective Date
pursuant to the Plans, as applicable, become effective or are consummated.

“First Lien Indentures” means (i) the Indenture dated as of June 10, 2009, as it
may have been amended and supplemented from time to time, governing CEOC’s
11.25% Senior Secured Notes due 2017, (ii) the Indenture dated as of
February 14, 2012, as it may have been amended and supplemented from time to
time, governing CEOC’s 8.5% Senior Secured Notes due 2020, (iii) the Indenture
dated as of August 22, 2012, as it may have been amended and supplemented from
time to time, governing CEOC’s 9% Senior Secured Notes due 2020 and (iv) the
Indenture dated as of February 15, 2013, as it may have been amended and
supplemented from time to time, governing CEOC’s 9% Senior Secured Notes due
2020.

“Outs” has the meaning set forth in Section 8(c) hereof.

 

4



--------------------------------------------------------------------------------

“Outside Date” means October 31, 2017; provided, that the Parties shall
negotiate in good faith a reasonable extension of the Outside Date if (x) the
Parties have otherwise complied with the terms of this Agreement and the CEOC
Plan attached hereto as Exhibit A and (y) all other events and actions necessary
for the occurrence of the Effective Date and consummation of the Restructuring
have occurred other than the delivery, release, or receipt of regulatory or
licensing approvals or a court order related to such approvals necessary for the
occurrence of the Effective Date and consummation of the Restructuring.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Plans” means the CEOC Plan and, if and when applicable, the CEC Plan.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Party” means each of (i) CEC and (ii) the UCC.

“Restructuring Support Period” means the period commencing on the date hereof
and ending on the earlier of (i) the date on which this Agreement is terminated
with respect to all Parties and (ii) the Effective Date.

“Second Lien Indentures” means the indentures governing CEOC’s (a) 10.00%
second-priority senior secured notes due 2015, (b) 10.00% second-priority senior
secured notes due 2018, and (c) 12.75% second-priority senior secured notes due
2018.

“Senior Unsecured Notes Trustee” means Law Debenture Trust Company of New York,
solely in its capacity as indenture trustee under the indentures governing
CEOC’s 5.75% Senior Unsecured Notes due 2017 and 6.50% Senior Unsecured Notes
due 2016, as amended, amended and restated, supplemented, or otherwise modified
from time to time, and any successors in such capacity.

“Subsidiary-Guaranteed Notes Trustee” means Wilmington Trust, National
Association, solely in its capacity as successor indenture trustee under the
indentures governing CEOC’s 10.75% Senior Notes due 2016 and 10.75%/11.50%
Senior Toggle Notes due 2018, as amended, amended and restated, supplemented, or
otherwise modified from time to time, and any successors in such capacity.

“Termination Events” has the meaning set forth in Section 8 hereto.

“UCC Professionals” means Proskauer Rose LLP, FTI Consulting, Inc., Jefferies,
LLC, and G.C. Andersen Partners, LLC.

“UCC Termination Event” has the meaning set forth in Section 5 hereof.

“UCC Termination Right” has the meaning set forth in Section 5 hereof.

 

5



--------------------------------------------------------------------------------

“Unsecured Claim” means a Claim in respect of Unsecured Debt and any general
unsecured claim, including any unsecured trade or vendor claim; provided, that,
for the avoidance of doubt, Unsecured Claims shall not include any secured
claims or any deficiency claims arising on account of any Prepetition Credit
Agreement Claims, First Lien Notes Claims, Second Lien Notes Claims, or any
other secured debt claims.

“Unsecured Creditor” means a holder of an Unsecured Claim; provided, that, for
the avoidance of doubt, Unsecured Creditor shall include an investment advisor
or investment manager of holders of Unsecured Debt.

“Unsecured Debt” means indebtedness incurred by the Company pursuant to the
Unsecured Indentures.

“Unsecured Indentures” means the indentures governing CEOC’s (a) 6.5% Senior
Notes due 2016, (b) 5.75% Senior Notes due 2017, (c) 10.75% Senior Notes due
2016, and (d) 10.75%/11.50% Senior Toggle Notes due 2018.

(b) Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to this Agreement and the CEOC Plan, taken as a whole.

2. Commitment of Restructuring Support Parties.

(a) Statutory and Fiduciary Duties. Notwithstanding any provision of this
Agreement, the UCC, the Company, and CEC, if it becomes a title 11 debtor, shall
each carry out all its respective statutory, fiduciary, and other duties under
applicable law and nothing herein shall deter or prevent such acts, including
without limitation, any acts the Bankruptcy Court orders the UCC or the Company
or CEC (if it becomes a title 11 debtor) to perform.

(b) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall:

(i) negotiate in good faith the Definitive Documentation, in form and substance
consistent in all material respects with this Agreement and as otherwise
acceptable to the UCC, the Company, and CEC;

(ii) support those actions contemplated by this Agreement or otherwise desirable
or required to be taken to effectuate the Restructuring, including entering into
all documents and agreements necessary to consummate the Restructuring, in each
case, to which such Restructuring Support Party is a party;

(iii) support the Restructuring, including the mutual release and exculpation
provisions in the Plans in accordance with the terms thereof and this Agreement;

(iv) subject to Section 10 of this Agreement, the UCC shall request a stay of
its appeal of the Bankruptcy Court’s denial of its motion in the Chapter 11
Cases seeking an order compelling CEOC to consent to the involuntary bankruptcy
filed against CEOC [ECF No. 1091] and shall seek to hold such appeal in abeyance
until the earlier of (x) the Effective

 

6



--------------------------------------------------------------------------------

Date of the CEOC Plan (at which time such appeal shall be dismissed with
prejudice) or (y) the termination of this Agreement for any reason; provided,
however, that if the stay is denied, the UCC may continue prosecuting its appeal
and take all appropriate actions once the appeal is determined subject to the
settlement embodied herein requiring that any and all relief ordered shall be
released by the UCC and other Parties if the Effective Date of the CEOC Plan
occurs;

(v) subject to Section 10 of this Agreement, the UCC shall request a stay of its
appeal of the Bankruptcy Court’s order overruling objections of the
Subsidiary-Guaranteed Notes Indenture Trustee to Claims No. 2797 and 4822 [ECF
No. 3773] and shall seek to hold such appeal in abeyance until the earlier of
(x) the Effective Date of the CEOC Plan (at which time such appeal shall be
dismissed with prejudice) or (y) the termination of this Agreement for any
reason; provided, however, that if the stay is denied, the UCC may continue
prosecuting its appeal and take all appropriate actions once the appeal is
determined subject to the settlement embodied herein requiring that any and all
relief ordered shall be released by the UCC and other Parties if the Effective
Date of the CEOC Plan occurs;

(vi) subject to Section 10 of this Agreement, the UCC shall request the
Bankruptcy Court to hold in abeyance its motion seeking derivative standing to
commence and prosecute certain claims on behalf of the Debtors’ estates [ECF
No. 2029] until the earlier of (x) the Effective Date of the CEOC Plan which
settles all such claims (at which time such actions shall be dismissed with
prejudice) or (y) the termination of this Agreement for any reason; provided,
however, that if the Bankruptcy Court denies the UCC’s request, the UCC may
prosecute its motion and take all appropriate actions subject to the settlement
embodied herein requiring that any and all relief ordered shall be released by
the UCC and other Parties if the Effective Date of the CEOC Plan occurs;

(vii) subject to Section 10 of this Agreement, as soon as practicable after the
date hereof, the UCC shall grant and/or request a stay of all actions relating
to its notice of examination of (A) CEC [Notice of Examination Pursuant to
Bankruptcy Rule 2004 and Notice of Subpoena, In re Caesars Entertainment
Operating Company, Inc., et al., No. 15-01145 (Bankr. N.D. Ill. Apr. 15, 2016),
ECF No. 3574] and (B) CEOC [Notice of Subpoena for Rule 2004 Examination, In re
Caesars Entertainment Operating Company, Inc., et al., No. 15-01145 (Bankr. N.D.
Ill. Apr. 22, 2016), ECF No. 3587], each with respect to certain deferred
compensation plans and rabbi trusts, and, to the extent practicable, suspend any
action in connection therewith until the earlier of (x) the Effective Date of
the CEOC Plan (at which time such actions shall be dismissed with prejudice) or
(y) the termination of this Agreement for any reason; provided, however, that if
the stay is denied, the UCC may continue its discovery and take all appropriate
actions subject to the settlement embodied herein requiring that any and all
relief ordered shall be released by the UCC and other Parties if the Effective
Date of the CEOC Plan occurs; and

(viii) the UCC shall provide the Company a letter that can be distributed with
the CEOC Disclosure Statement, which letter shall urge the creditors in the
UCC’s constituency to accept the CEOC Plan.

 

7



--------------------------------------------------------------------------------

(c) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall not:

(i) seek, solicit, or support an Alternative Proposal; or

(ii) take any action inconsistent with the transactions expressly contemplated
by this Agreement, or that would delay or obstruct the consummation of the
Restructuring, including, without limitation, commencing, or joining with any
Person in commencing, any litigation against or involuntary case for relief
under the Bankruptcy Code against CEC; provided, however, that efforts of the
UCC to enforce this Agreement and, informally or through formal discovery, to
investigate facts relevant to its carrying out its duties in the Company’s
chapter 11 cases shall not be deemed litigation against CEC that is barred
hereunder.

3. Covenants of Caesars Parties.

(a) Affirmative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties shall:

(i) (A) support and complete the Restructuring and all transactions contemplated
under the CEOC Plan and this Agreement, (B) negotiate in good faith the
Definitive Documentation necessary to effectuate the Restructuring, on the terms
and subject to the conditions set forth in this Agreement and the CEOC Plan,
(C) use its commercially reasonable efforts to obtain any and all required
governmental, regulatory, licensing, Bankruptcy Court, or other approvals
(including, without limitation, any necessary third-party consents) necessary to
the implementation or consummation of the Restructuring; (D) use its
commercially reasonable efforts to lift or otherwise reverse the effect of any
injunction or other order or ruling of a court or regulatory body that would
impede the consummation of a material aspect of the Restructuring, and
(E) operate the Company and CEC in the ordinary course consistent with industry
practice and the operations contemplated pursuant to the Company’s business plan
and CEC’s business plan taking into account the Restructuring and the
commencement of the Chapter 11 Cases and a CEC Chapter 11 Case;

(ii) promptly notify or update the UCC upon becoming aware of any of the
following occurrences: (A) a Termination Event has occurred or (B) material
developments, negotiations or proposals relating to the Caesars Cases, and any
other case or controversy that may be commenced against such Caesars Party in a
court of competent jurisdiction or brought before a state or federal regulatory,
licensing, or similar board, authority, or tribunal that would reasonably be
expected to impede or prevent consummation of the Restructuring;

(iii) cause the UCC, its members and the UCC Professionals, including the
employees, representatives, agents, advisors and affiliates of each of the
foregoing, to be included in the mutual release and exculpation provisions to be
provided in the Plans;

(iv) cause the Company to include in the CEOC Disclosure Statement and the
accompanying solicitation materials approved by the Bankruptcy Court the
language stating: “Acceptance of the CEOC Plan by any entity or a Class shall
not preclude any such entity or member of such Class from raising any objection
to Confirmation on any ground” or similar language acceptable to the UCC; and

 

8



--------------------------------------------------------------------------------

(v) cause the Company to include in the Plan Supplement a revised estimate of
Claims in Class I (Undisputed Unsecured Claims), Class J (Disputed Unsecured
Claims), and Class L (Insurance Covered Unsecured Claims).

(b) Negative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties (except with the prior written (including electronic mail
(“e-mail”)) consent of the UCC), shall not, directly or indirectly:

(i) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any Definitive Documentation necessary to effectuate the Restructuring) that, in
whole or in part, are not consistent with this Agreement, or are not otherwise
acceptable to the UCC and the Caesars Parties;

(ii) take any action or omit to take any action, or incur, enter into, or suffer
any transaction, arrangement, condition, matter, or circumstance, that (in any
such case) impairs, or would reasonably be expected to impair, the ability of
CEC to perform its obligations to carry out the Restructuring, other than CEC’s
commencement of a CEC Chapter 11 Case; and

(iii) file, or cause any of its respective Affiliates to file, any motion or
pleading with the Bankruptcy Court that is inconsistent with this Agreement or
the CEOC Plan; provided, however, the Caesars Parties shall not be in breach of
this provision if such motion or pleading is withdrawn within two (2) Business
Days of each of the Caesars Party’s and the applicable filing Party’s receiving
written (including e-mail) or oral notice from the UCC that such motion or
pleading is inconsistent with this Agreement.

In the event the Company receives an Alternative Proposal, it shall promptly
notify the UCC Professionals and CEC of the existence and material terms of such
Alternative Proposal and, if in an exercise of its duties as set forth by
Section 17 hereof the Company determines to pursue such Alternative Proposal, it
shall promptly notify the UCC Professionals and CEC of such determination;
provided that the Company may withhold the material terms of such Alternative
Proposal from any Unsecured Creditor(s) who do not agree to applicable
reasonable and customary confidentiality restrictions with respect thereto
and/or who are in breach of this Agreement. After receipt of the material terms
of such Alternative Proposal, the UCC and CEC shall have five (5) Business Days
to propose changes to the terms of this Agreement, including the CEOC Plan and
any exhibits thereto. The Company shall keep the UCC informed of any amendments,
modifications or developments with respect to such Alternative Proposal and any
material information related to such Alternative Proposal, and, to the extent an
Alternative Proposal is amended in any material respect, the UCC and CEC shall
have five (5) Business Days from any such amendment to propose changes to the
terms of this Agreement.

 

9



--------------------------------------------------------------------------------

(c) Additional Negative Covenants of the Caesars Parties. Subject to the terms
and conditions hereof, for the duration of the Restructuring Support Period, the
Company and CEC, as applicable (except with the prior written (including e-mail)
consent of the UCC) shall not, directly or indirectly:

(i) take any action in connection with the Restructuring that violates this
Agreement;

(ii) enter into any proposed settlement of any claim, litigation, dispute,
controversy, cause of action, proceeding, appeal, determination, investigation,
matter, or otherwise that will impair the Company’s or CEC’s ability to
consummate the Restructuring;

(iii) modify or change the treatment of the Prepetition Credit Agreement Claims
or the Secured First Lien Notes Claims in a manner adverse to the value of the
New CEC Common Equity or New CEC Convertible Notes being received by Unsecured
Creditors under the Plans; or

(iv) initiate or prosecute any action or claim against any UCC member or its
representatives or advisors, in their respective capacities as such, in
connection with this Agreement.

(d) The Company, CEC and the UCC each acknowledge that it has reviewed this
Agreement and has decided to enter into this Agreement on the terms and
conditions set forth herein and in the CEOC Plan in the exercise of its duties
under applicable law.

4. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly, represents and warrants to
each other Party that the following statements are true, correct, and complete
as of the date hereof:

(i) this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; provided, however, that the UCC is
created by statute and no member of the UCC and no member’s employees,
representatives, agents, advisors and affiliates shall have any personal
liability whatsoever under this Agreement;

(ii) except as expressly provided in this Agreement or in the Bankruptcy Code or
as may be required for disclosure by the Securities and Exchange Commission, no
consent or approval of, or any registration or filing with, any other Person is
required for the Company and CEC to carry out the Restructuring contemplated by,
and for each Party to perform its obligations under, this Agreement;

(iii) except as expressly provided in this Agreement or the Bankruptcy Code, it
has all requisite organizational power and authority to enter into this
Agreement and, for the Company and CEC to carry out the Restructuring
contemplated by, and, for each Party, perform its obligations under, this
Agreement;

 

10



--------------------------------------------------------------------------------

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter, bylaws, or other
similar governing documents, or those of any of its subsidiaries, if applicable,
(2) conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under any material debt for borrowed money
to which it or any of its subsidiaries is a party, or (3) violate any order,
writ, injunction, decree, statute, rule, or regulation; provided that, (x) the
foregoing shall not apply with respect to any Caesars Party on account of any
defaults arising from the commencement of the Chapter 11 Cases, the CEC Chapter
11 Case, or the pendency of the Restructuring and (y) nothing in this
Section 4(a)(vi) shall, or shall be deemed to, waive, limit, or otherwise impair
each of the Parties’ respective ability to exercise its duties as set forth by
Sections 17 and 18 hereof.

(b) Each of the Caesars Parties, severally and not jointly, represents and
warrants to each other Party that as of the date hereof, it is validly existing
and in good standing under the laws of the state of its organization.

(c) The Caesars Parties represent and warrant to the Restructuring Support
Parties that there are no pending agreements (oral or written) or understandings
that are not public or have been filed with the Bankruptcy Court with respect to
any Alternative Proposal.

5. Termination by the UCC. The UCC may terminate this Agreement (each, a “UCC
Termination Right”), in each case, upon delivery of notice to the Caesars
Parties in accordance with Section 23 hereof at any time after the occurrence
of, and during the continuation of, any of the following events (each, a “UCC
Termination Event”):

(a) the breach by any of the Caesars Parties of any of their obligations,
representations, warranties, or covenants set forth in this Agreement in any
material respect, which breach remains uncured for a period of five (5) Business
Days after the receipt by the Caesars Parties of written (including e-mail)
notice of such breach from the UCC (unless the applicable covenant that is
breached provides for a shorter cure period);

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Caesars Parties and
the UCC of notice of such event;

 

11



--------------------------------------------------------------------------------

(c) the appointment of a trustee under section 1104 of the Bankruptcy Code or an
examiner (with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) in the Chapter 11 Cases or a
CEC Chapter 11 Case. For the avoidance of doubt, the prior appointment of the
examiner in the Chapter 11 Cases pursuant to the examiner order shall not
constitute a UCC Termination Right;

(d) the Chapter 11 Cases or a CEC Chapter 11 Case are, or is, converted to cases
under chapter 7 of the Bankruptcy Code or the Chapter 11 Cases or a CEC Chapter
11 Case shall have been dismissed, in each case, by order of the Bankruptcy
Court, which order has not otherwise been stayed;

(e) if any of the Definitive Documentation (including any amendment or
modification thereof) necessary to effectuate the Restructuring is filed with
the Bankruptcy Court or is otherwise finalized, or has become effective, and
contains terms and conditions that are inconsistent with this Agreement or the
CEOC Plan in an adverse manner to the UCC’s constituencies or shall otherwise
not be on terms acceptable to the UCC, and such inconsistency remains uncured
for a period of five (5) Business Days after the receipt by the Caesars Parties
from the UCC of written (including e-mail) notice of such inconsistency;

(f) the termination of this Agreement by the UCC pursuant to its duties as set
forth by Section 18 hereof (the “UCC Out”);

(g) a Caesars Party or any of its respective Affiliates files any motion or
pleading with the Bankruptcy Court that is inconsistent with this Agreement or
the CEOC Plan and such motion or pleading has not been withdrawn within two
(2) Business Days of each of the Caesars Party’s and the applicable filing
Party’s receiving written (including e-mail) or oral notice from the UCC that
such motion or pleading is inconsistent with this Agreement;

(h) the Company executes a letter of intent (or similar document) stating its
intention to pursue an Alternative Proposal;

(i) a CEOC Confirmation Order has not been entered by April 30, 2017, provided
that such termination may not be on account of the scheduling of the
confirmation hearing for the CEOC Plan to start after November 29, 2016 due to
the Bankruptcy Court’s availability or solely on account of the Parties, after
confirmation is sub judice prior to April 30, 2017, awaiting a decision from the
Bankruptcy Court on confirmation of the CEOC Plan; or

(j) the Effective Date has not occurred by the Outside Date.

6. Mutual and Automatic Termination. This Agreement may be terminated by mutual
agreement in writing among (a) the Caesars Parties and (b) the UCC; provided,
however, this Agreement shall terminate automatically if a CEC Chapter 11 Case
is converted to a case under chapter 7 of the Bankruptcy Code.

 

12



--------------------------------------------------------------------------------

7. Company Termination Events. This Agreement may be terminated by delivery to
the other Parties of a notice, delivered in accordance with Section 23 of this
Agreement, by the Company upon the occurrence of any of the following events
(each a “Company Termination Event”):

(a) the breach by any Restructuring Support Party of any of the obligations,
representations, warranties, or covenants of such Restructuring Support Party
set forth in this Agreement in any respect that materially and adversely affects
the Company’s interests in connection with the Restructuring, which breach
remains uncured for a period of five (5) Business Days after the receipt by such
breaching Restructuring Support Party from the Company of written (including
e-mail) notice of such breach;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Caesars Parties and
the UCC of written (including e-mail) notice of such event; provided that the
Caesars Parties have otherwise complied with their obligations under
Section 3(a)(i)(D) of this Agreement;

(c) the exercise by the Company of its duties as set forth by Section 17 hereof
(the “Company Out”);

(d) any Party other than the Company and its Affiliates files any motion or
pleading with the Bankruptcy Court that is materially inconsistent with this
Agreement and such motion or pleading has not been withdrawn or corrected within
seven (7) Business Days of such Party receiving written (including e-mail)
notice from the Company that such motion or pleading is materially inconsistent
with this Agreement;

(e) if, solely in a CEC Chapter 11 Case, any of the Definitive Documentation
(including any amendment or modification thereof) necessary to effectuate the
Restructuring is filed with the Bankruptcy Court or is otherwise finalized and
contains terms and conditions substantially inconsistent with this Agreement or
is otherwise not on terms reasonably acceptable to the Company, and such
material and adverse inconsistency remains uncured for a period of five
(5) Business Days after the receipt by CEC and the UCC of written (including
e-mail) notice of such material and adverse inconsistency;

(f) the appointment of a trustee under section 1104 of the Bankruptcy Code or an
examiner (with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) in the CEC Chapter 11 Case;
provided, that, for the avoidance of doubt, the prior appointment of the
examiner in the Chapter 11 Cases pursuant to the examiner order shall not
constitute a Company Termination Right; or

(g) the Effective Date has not occurred by the Outside Date.

 

13



--------------------------------------------------------------------------------

8. CEC Termination Events. This Agreement may be terminated by delivery to the
other Parties of a notice, delivered in accordance with Section 23 of this
Agreement, by CEC upon the occurrence of any of the following events (each a
“CEC Termination Event,” and together with the UCC Termination Events and
Company Termination Events, the “Termination Events”):

(a) the breach by the Company or the UCC of any of its obligations,
representations, warranties, or covenants set forth in this Agreement in any
respect that materially and adversely affects the Company’s interests in
connection with the Restructuring, which breach remains uncured for a period of
five (5) Business Days after the receipt by the Company of written (including
e-mail) notice of such breach from CEC;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Caesars Parties and
the UCC of written (including e-mail) notice of such event; provided that the
Caesars Parties have otherwise complied with their obligations under
Section 3(a)(i)(D) of this Agreement;

(c) the exercise by CEC, as a title 11 debtor, of its duties as set forth by
Section 17 hereof (the “CEC Out,” and together with the UCC Out and the Company
Out, the “Outs”); provided, that, for the avoidance of doubt, the CEC Out shall
not be available to CEC prior to its being a title 11 debtor;

(d) any Party other than CEC files any motion or pleading with the Bankruptcy
Court in the Chapter 11 Cases or a CEC Chapter 11 Case that is materially
inconsistent with this Agreement and such motion or pleading has not been
withdrawn or corrected within seven (7) Business Days of such Party receiving
written (including e-mail) notice from CEC that such motion or pleading is
materially inconsistent with this Agreement;

(e) if, solely in the Chapter 11 Cases, any of the Definitive Documentation
(including any amendment or modification thereof) necessary to effectuate the
Restructuring is filed with the Bankruptcy Court or is otherwise finalized and
contains terms and conditions materially inconsistent with this Agreement, and
such material and adverse inconsistency remains uncured for a period of five
(5) Business Days after the receipt by the Company and the UCC of written
(including e-mail) notice of such material and adverse inconsistency;

(f) a trustee under section 1104 of the Bankruptcy Code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the Chapter 11 Cases. For the
avoidance of doubt, the prior appointment of the examiner in the Chapter 11
Cases pursuant to the examiner order shall not constitute a CEC Termination
Right;

(g) the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code or the Chapter 11 Cases shall have been dismissed, in each case,
by order of the Bankruptcy Court, which order has not been stayed;

(h) other than pursuant to any relief sought by the Company that is not
materially inconsistent with its obligations hereunder, the Bankruptcy Court
grants relief terminating, annulling, or modifying the automatic stay (as set
forth in section 362 of the Bankruptcy Code) with regard to any assets of the
Company having an aggregate fair market value in excess of $10,000,000 without
the written (including e-mail) consent of the Company;

 

14



--------------------------------------------------------------------------------

(i) the Effective Date has not occurred by the Outside Date; or

(j) a 105 Injunction Order is not in full force and effect; provided, that CEC
may only terminate the Agreement pursuant to this Section 8(j) within 14 days of
a 105 Injunction Order not being in full force and effect.

9. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 5, Section 7, or Section 8 hereof, as applicable, if such Party is in
material breach of this Agreement and is not obligated to terminate by any of
its duties as a title 11 debtor or statutory committee.

(b) Upon the termination of this Agreement pursuant to Section 5, Section 6,
Section 7, or Section 8 hereof, all Parties shall be released from their
commitments, undertakings, and agreements under or related to this Agreement,
and there shall be no liability or obligation on the part of any Party;
provided, however, that if a Party (or Parties) terminate(s) this Agreement due
to a breach by another Party (or Parties), the non-breaching Party (or Parties)
may enforce this Agreement against the breaching Party (or Parties) based on
such breach.

(c) Notwithstanding Section 9(b), but subject to Sections 4(a)(i) and 19,
hereof, in no event shall any termination of this Agreement relieve a Party from
(i) liability for its breach or non-performance of its obligations hereunder
prior to the termination date and (ii) obligations under this Agreement which by
their terms expressly survive a termination date; provided, however, that,
notwithstanding anything to the contrary contained herein, any Termination Event
(including any automatic termination) may be waived in accordance with the
procedures established by Section 12 hereof, in which case such Termination
Event so waived shall be deemed not to have occurred, and this Agreement
consequently shall be deemed to continue in full force and effect, and the
rights and obligations of the Parties shall be restored, subject to any
modification set forth in such waiver. Upon a Termination Event that releases
the UCC from its commitments, undertakings, and agreements under or related to
this Agreement (as set forth in
Section 9(b)), unless otherwise agreed to in writing by the UCC, any and all
approvals or consents delivered by the UCC and, as applicable, its employees,
representatives, agents, advisors, and affiliates in connection with the
Restructuring prior to such termination date shall be deemed, for all purposes,
to be null and void from the first instance and shall not be considered or
otherwise used in any manner by the Company.

10. UCC Litigation Rights.

(a) The Parties shall cooperate to preserve all the UCC’s litigation rights
(both actions or motions the UCC has already commenced and may commence under
the Bankruptcy Code) including, among other things, consenting to and supporting
stays, adjournments or extensions of any actions or dates relating to the UCC’s
litigation rights; provided that, for the avoidance of doubt, if obtained, any
such stay, adjournment, or extension shall expire upon the earlier of (x) the
Effective Date of the CEOC Plan or (y) the termination of this Agreement for

 

15



--------------------------------------------------------------------------------

any reason. To the extent that any requested stays, adjournments or extensions
are not granted or terminate after being granted, each Party shall retain its
rights with respect to the pursuit of such rights or defenses related to such
action(s) and nothing herein shall be deemed to prejudice such rights and
defenses, and if this Agreement terminates for any reason, the Caesars Parties
shall not, directly or indirectly, argue or claim that the stays, adjournments,
or extensions sought and/or obtained by any of the Parties provide a defense
(equitable or otherwise) to the UCC’s litigation rights. Notwithstanding the
foregoing, on the Effective Date of the CEOC Plan, any such actions shall be
released.

(b) Notwithstanding anything to the contrary in this Agreement, the UCC shall
not be precluded from objecting to any proposed pre-Effective Date interim
distributions.

11. Cooperation.

(a) The Company shall use commercially reasonable efforts to provide to counsel
for the other Parties (a) drafts of all material motions, applications (other
than applications seeking to retain professional advisors), and other documents
the Company intends to file with the Bankruptcy Court, no less than three
(3) Business Days before the date that the Company intends to file any such
document unless such advance notice is impossible or impracticable under the
circumstances, in which case the Company shall notify telephonically or by
electronic mail counsel to the other Parties to advise them of the documents to
be filed and the facts that make the provision of advance copies no less than
three (3) Business Days before submission impossible or impracticable, and shall
provide such copies as soon as reasonably possible thereafter, and (b) copies of
all material documents actually filed by the Company with the Bankruptcy Court
promptly but not later than one (1) day after such filing.

(b) CEC in a CEC Chapter 11 Case shall use commercially reasonable efforts to
provide to counsel for the other Parties (a) drafts of all material motions,
applications (other than applications seeking to retain professional advisors),
and other documents CEC intends to file with the Bankruptcy Court, no less than
three (3) Business Days before the date that CEC intends to file any such
document unless such advance notice is impossible or impracticable under the
circumstances, in which case CEC shall notify telephonically or by electronic
mail counsel to the other Parties to advise them of the documents to be filed
and the facts that make the provision of advance copies no less than three
(3) Business Days before submission impossible or impracticable, and shall
provide such copies as soon as reasonably possible thereafter, and (b) copies of
all material documents actually filed by CEC with the Bankruptcy Court promptly
but not later than one (1) day after such filing.

12. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement (including the CEOC Plan) shall be valid unless such
amendment, modification, waiver, or other supplement is in writing and has been
signed by the Caesars Parties and the UCC; provided, however, that no such
consents shall be required from the UCC with respect to any modification or
amendment or any other agreement, document or other instrument implementing the
Restructuring, including the CEOC Plan, regarding the treatment of Claims other
than with respect to Unsecured Claims, so long as it would not have an adverse
impact on the holders of Unsecured Claims, in their capacities as such, in
connection with the Restructuring.

 

16



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, including the CEOC Plan, constitutes the
entire agreement of the Parties with respect to the subject matter of this
Agreement, and supersedes all other prior negotiations, agreements and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement; provided, however, that any confidentiality
agreement executed by any Restructuring Support Party shall survive this
Agreement and shall continue to be in full force and effect in accordance with
its terms.

14. Survival of Agreement. This Agreement is being executed in connection with
negotiations concerning a possible restructuring of the Company, and to the
extent the exercise of rights under this Agreement (including the giving of
notice and termination) would be a violation of 11 U.S.C. § 362(a), the Company
withdraws as a Party at the inception of this Agreement so that this Agreement
would be solely between the UCC and CEC and not property of the estate of the
Company. In the event of a CEC Bankruptcy Event or a CEC Chapter 11 Case, CEC,
subject to section 17(a) hereof, shall cooperate fully with the UCC in obtaining
a modification of the automatic stay to the extent necessary to permit the UCC
to exercise its rights under this Agreement.

15. No Waiver and Preservation of Rights. If the transactions contemplated
herein are not consummated, or following the occurrence of the termination of
this Agreement with respect to all Parties, nothing herein (or in any of the
Definitive Documentation, including the CEOC Plan) shall be construed as a
waiver by any Party of any or all of such Party’s rights, remedies, claims, and
defenses and the Parties expressly reserve any and all of their respective
rights, remedies, claims and defenses.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

17. Caesars Parties Duties.

(a) Notwithstanding anything in this Agreement, nothing in this Agreement shall
require the Company or, if it is a title 11 debtor, CEC, or any directors,
officers, or members of the Company or CEC, if it is a title 11 debtor, each in
its capacity as a director, officer, or member of the Company or CEC, to take
any action, or to refrain from taking any action, to the extent inconsistent
with its or their statutory, fiduciary, or other obligations under applicable
law (as reasonably determined by them in good faith after consultation with
legal counsel).

(b) The UCC reserves all rights it has, including the right to challenge any
exercise by the Company or CEC, as a title 11 debtor, of the duties it alleges
to have.

18. UCC Duties.

(a) Notwithstanding anything in this Agreement, nothing in this Agreement shall
require the UCC in its capacity as the statutory unsecured claimholders’
committee in the Chapter 11 Cases, to take any action, or to refrain from taking
any action, to the extent inconsistent with its statutory, fiduciary, or other
obligations under applicable law (as reasonably determined by it in good faith
after consultation with legal counsel).

 

17



--------------------------------------------------------------------------------

(b) Each of the Caesars Parties reserves all rights it has, including the right
to challenge any exercise by the UCC of the duties it alleges to have.

19. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

20. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Restructuring Support Party shall, as
a result of its entering into and performing its obligations under this
Agreement, be deemed to be part of a “group” (as that term is used in section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder) with any of the other Restructuring Support
Parties.

21. Specific Performance; Remedies Cumulative. Each Party acknowledges that
because money damages are not and shall not be available against the UCC and
would be an insufficient remedy for any breach of this Agreement by any Party,
each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder, without the necessity of proving the inadequacy of money damages as
an exclusive remedy. Each of the Parties hereby waives (a) any defense that a
remedy at law is adequate and (b) any requirement to post bond or other security
in connection with actions instituted for injunctive relief, specific
performance, or other equitable remedies. Nothing herein waives entitlements to
money damages available hereunder to the extent they can be enforced.

22. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. The Bankruptcy Court shall
have exclusive jurisdiction of all matters arising out of or in connection with
this Agreement to the extent provided by 28 U.S.C. § 1334, and no Party shall
request enforcement of this Agreement in any court other than the Bankruptcy
Court if it has exclusive or concurrent subject matter jurisdiction.

23. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail to the Parties at the following
addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

 

18



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP 601

Lexington Ave New York, NY 10022

        Attn:    Paul M. Basta, P.C.    Nicole L. Greenblatt, P.C.

Facsimile: (212) 446 4900

        E-mail Address:        paul.basta@kirkland.com   
ngreenblatt@kirkland.com

-and-

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

        Attn:    David R. Seligman, P.C.    Joseph M. Graham

Facsimile: (312) 862-2200

        E-mail Address:        dseligman@kirkland.com    joe.graham@kirkland.com

If to CEC:

Caesars Entertainment Corp.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

        Attn:    Jeffrey D. Saferstein    Samuel E. Lovett

Telephone: (212) 373-3000

Facsimile (212) 373-2053

        E-mail Address:        jsaferstein@paulweiss.com   
slovett@paulweiss.com

-and-

 

19



--------------------------------------------------------------------------------

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa Street, 30th Floor

Los Angeles, CA 90017

        Attn:    Paul S. Aronzon    Thomas R. Kreller

Telephone: (213) 892-4000

Facsimile: (213) 629-5063

        Email Address:        paronzon@milbank.com    tkreller@milbank.com

If to the UCC:

Proskauer Rose LLP

11 Times Square

New York, NY 10036

        Attn:    Martin J. Bienenstock    Judy G.Z. Liu    Philip M. Abelson   
Paul V. Possinger    Vincent Indelicato

Telephone: (212) 969-3000

Facsimile: (212) 969-2900

        E-mail Address:        mbienenstock@proskauer.com    jliu@proskauer.com
   pabelson@proskauer.com    ppossinger@proskauer.com   
vindelicato@proskauer.com

24. Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person; provided, however,
the bargain embedded in this Agreement and the CEOC Plan is for the benefit of
holders of Unsecured Claims.

25. UCC Post-Effective Date Services. On and after the Effective Date, the UCC
(with the assistance of its attorneys and financial advisors) shall monitor the
Claims resolution process and the distributions to the Holders of Claims in
Class H, Class I, Class J, Class K, and Class L, and carry out all its other
post-Effective Date rights and duties under the CEOC Plan pursuant to a claims
resolution protocol to be agreed upon by the Company, CEC, the UCC before the
Effective Date. As consideration for carrying out all the UCC’s post-Effective
Date rights and duties, the Reorganized Debtors shall pay the amount of
$4,000,000 to the respective UCC members, based on written allocations and
instructions from the UCC or one or both of its co-chairpersons, reflecting the
UCC Members’ respective agreements to incur the required costs and efforts to
carry out the UCC’s post-Effective Date rights and duties. The Reorganized
Debtors shall make such payments at any time from the Effective Date through 365
days after the Effective Date. The Reorganized Debtors shall, in addition, pay
the UCC’s attorneys and financial advisors their reasonable and documented fees
and expenses incurred in connection with the UCC’s post-Effective Date rights
and duties. The Company shall also reimburse the reasonable and documented

 

20



--------------------------------------------------------------------------------

fees and expenses of the Senior Unsecured Notes Indenture Trustee (including
reasonable and documented attorney’s fees and expenses) incurred in connection
with the Chapter 11 Cases. The Company and/or CEC shall also pay the fees and
expenses of the Subsidiary-Guaranteed Notes Trustee pursuant to the terms of the
Restructuring Support and Forbearance Agreement, dated as of June 6, 2016,
entered into among the Company, CEC and certain holders of the
Subsidiary-Guaranteed Notes.

26. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

27. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring.

28. Qualification on Unsecured Creditor Representations. The Parties acknowledge
that all representations, warranties, covenants, and other agreements made by
the UCC shall not apply to (or be deemed to be made in relation to) any Claims
legally or beneficially owned by any Unsecured Creditor.

29. Publicity. The Caesars Parties shall use their commercially reasonable
efforts to submit drafts to the UCC Professionals of any press releases and
public documents that constitute disclosure of the existence or terms of this
Agreement or any amendment to the terms of this Agreement at least three
(3) Business Days prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall incorporate any such reasonable comments in good faith.

30. MFN. To the extent the Holders of Second Lien Notes Claims, in their
capacity as such and as Class or sub-Class, receive a recovery percentage under
the CEOC Plan or through some other agreement with some or all of the Caesars
Parties, however funded from any source, greater than the recovery percentage
received by the Holders of Claims in Class H (Senior Unsecured Notes Claims),
Class I (Undisputed Unsecured Claims), Class J (Disputed Unsecured Claims),
Class K (Convenience Class Claims), and Class L (Insurance Covered Unsecured
Claims) under the CEOC Plan, in their capacities as such, additional
consideration shall be made available (on the same terms as to the Holders of
Second Lien Notes Claims in their capacity as such and as a Class or sub-Class)
to the Holders of Claims in Class H, Class I, Class J, Class K, and Class L such
that their recovery percentage will be equal to the recovery percentage received
by such Holders of Second Lien Notes Claims in their capacity as such and as a
Class or sub-Class, commensurate with the respective vote of each of Class H,
Class I, Class J, Class K, and Class L to accept or reject the CEOC Plan, as
applicable; provided, however, for the avoidance of doubt, in the event the
Holders of Second Lien Notes Claims in their capacity as such and as a Class or
sub-Class receive any recovery percentage greater than the recovery

 

21



--------------------------------------------------------------------------------

percentage received by the Holders of Claims in Class H, Class I, Class J,
Class K, and Class L and not contingent upon CEOC Plan treatment tied to voting
outcomes, then any CEOC Plan treatment tied to voting outcomes for Class H,
Class I, Class J, Class K, and Class L also shall be eliminated, and the Holders
of Claims in such Classes shall receive the greater recovery percentage received
by such Holders of Second Lien Notes Claims.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:  

/s/ John Payne

Name:   John Payne Title:   CEO CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   CFO

 

[Signature Page to CEOC, CEC and UCC RSA]



--------------------------------------------------------------------------------

STATUTORY UNSECURED CLAIMHOLDERS’ COMMITTEE IN THE CHAPTER 11 CASES, on behalf
of itself By:  

/s/ Judy G. Z. Liu

  PROSKAUER ROSE LLP, attorneys for the Statutory Unsecured Claimholders’
Committee Name:   Judy G. Z. Liu Title:   Partner

 

[Signature Page to CEOC, CEC and UCC RSA]



--------------------------------------------------------------------------------

Exhibit A